Citation Nr: 0804352	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-34 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the veteran's claims file was later 
transferred to the Portland, Oregon RO.

The issue of entitlement to service connection for PTSD being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not incur hearing loss in service.

2.  The veteran did not incur tinnitus in service. 

3.  The veteran's onychomycosis of the toenails was not 
incurred in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Onychomycosis of the toenails was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that veteran's claims of entitlement to 
service connection of hearing loss and tinnitus are being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  The RO 
will address any notice defect with respect to the rating and 
effective date elements when effectuating the award of 
entitlement to service connection for onychomycosis of the 
toenails, as discussed below.

VA has obtained the veteran's service medical records, 
assisted the veteran in obtaining evidence and afforded the 
veteran an examination in relation to his claimed skin 
condition.  The veteran has not requested VA's assistance in 
obtaining any records not in the custody of a federal agency.  
With respect to the claims of service connection for hearing 
loss and tinnitus denied hereinbelow, no VA examination is 
necessary with respect to these claims because, as discussed 
below in greater detail, there is no competent evidence of a 
current disability.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file, and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing Loss and Tinnitus

The veteran's service medical records are silent with respect 
to complaints or treatment of hearing loss and tinnitus.  His 
separation examination, dated in, February 1969 showed normal 
hearing and ears.  The veteran denied any problems with his 
ears at discharge.  

Hearing loss is a disability for VA compensation purposes 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  Alternatively, a hearing loss disability can be 
established by auditory thresholds for at least three of 
those frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385. 

The veteran claims that his hearing loss and tinnitus are 
related to an explosion that occurred while he was on patrol 
one night.  In his initial claim, the veteran reported that 
his ears popped and rang for several days.  The veteran is 
competent to report in service noise exposure.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran DD-214 
indicates that his occupation was wireman.  While the veteran 
is competent to report noise exposure during active duty 
service, still to be determined are questions of whether the 
veteran has a disability for VA purposes and if so, whether 
such disabilities are linked to the reported in-service 
acoustic trauma.  See Pond v. West, 12 Vet. App. 341 (1999)

The Board has thoroughly reviewed the record and has found no 
clinical evidence of hearing loss and tinnitus.  The Board 
notes that the veteran submitted a notification of hearing 
test results from his employer, which states that a worsening 
of high pitches had been found on a hearing test, but that 
this notification does not diagnose hearing loss or tinnitus.  
The veteran has stated that he has hearing loss and tinnitus, 
which he believes is at least as likely as not related to 
service.  In this regard, the Board notes that the veteran is 
not competent to diagnose hearing loss.  Although he may be 
competent to state that he has ringing in his ears, he is not 
competent to attribute this to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Moreover, the veteran 
denied any problems with his ears at discharge.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, these claims must be denied.

Skin Disorder 

The veteran's service medical records contain some notations 
regarding skin problems.  In May 1966, the veteran was noted 
as having chronic dermatitis of the legs, fingers and penis.  
He was treated for scabies.  In January 1968 a treatment note 
reflects diagnosis of lymphangitis of the left leg.  The 
veteran's separation examination showed normal skin, 
lymphatics and feet.

In December 2003, the veteran was seen for a dermatologic 
examination.  At the time, the veteran reported that shortly 
after his arrival in Vietnam that he had been assigned to 
guard a fuel pipeline.  He stated that during the assignment, 
he spent the night in a rice paddy contaminated by jet fuel.  
He related progressive burning of his feet up to the top of 
his boots.  He reported seeking medical treatment after his 
feet and ankles blistered.  Following treatment, the veteran 
reported that the blisters healed, but that the skin between 
his toes did not heal and continued to burn, itch and were 
also very red.  The veteran said that these symptoms occurred 
throughout the remainder of his military service, but that he 
never again sought treatment for this ailment.  Following 
service, he reported that his feet healed, but that his 
toenails gradually thickened to the point where they now 
cannot be cut by ordinary shears.  

Current physical examination revealed normal skin of the feet 
without scarring.  The examiner noted that there may have 
been superficial disclamation between the 4th and 5th toes 
bilaterally.  All of the veteran's toenails were thickened to 
a marked degree, deformed and appeared almost as talons.  The 
skin between the toes appeared quiescent, with no evidence of 
inflammation, past or present.  The examiner diagnosed 
onychomycosis of the toenails.  The examiner found it more 
likely than not that onychomycosis of the toenails was 
related to the veteran's extensive untreated tinea pedis.  

A medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Although the Board may not disregard a medical opinion solely 
on the rationale that a medical opinion was based on a 
history given by the veteran, it may do so when a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate.  See Kowalski v. Nicholson, 
19 Vet.App. 171 (2005).  The veteran has alleged seeking 
treatment in service for a condition of the feet, but there 
is no evidence of this treatment in his service medical 
records.  The December 2003 opinion is based solely on the 
veteran's self-reported history as there are no corroborating 
records that he was treated for a skin condition on his feet 
during service and his separation examination included a 
normal evaluation of the skin and feet.  Accordingly, the 
Board may disregard the December 2003 VA opinion because it 
is based upon inaccurate facts provided by the veteran.  Id.; 
Owens v. Brown, 7 Vet. App. 429 (1995).

Service connection for onychomycosis of the toenails is not 
established.  The veteran may have been treated for other 
skin disorders, such as lymphangitis and scabies, in-service 
but there is no indication that these are related to any 
currently diagnosed skin disorder.  His separation 
examination revealed normal skin and lymphatics; thus, these 
were acute in-service disorders.  Indeed, the December 2003 
dermatologic examination resulted in a diagnosis of 
onychomycosis of the toenails which the Board has determined 
is not related to service.  As the preponderance of the 
evidence is against the claim, service connection for 
onychomycosis of the toenails, the only currently diagnosed 
skin disorder, is denied.  



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for onychomycosis of the 
toenails is denied.


REMAND

In a November 2005 letter, the veteran was informed that his 
appeal was certified and transferred to the Board and that he 
had 90 days from the date of the letter to send additional 
evidence concerning his appeal.  In October 2007, the veteran 
submitted a personal statement regarding his alleged 
stressors, along with a motion for the Board to consider this 
evidence because it had only recently been received by him.  
The veteran did not submit a waiver of RO consideration.  
Because the additional information was submitted with a 
motion showing good cause, it will be accepted and the Board 
refers the information to the RO for appropriate action.  38 
C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Review the recently submitted evidence, 
take any appropriate action and 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If this claim remains denied the 
appellant and his representative should be 
furnished a SSOC and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


